Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         24-DEC-2018
                            SCPR-XX-XXXXXXX              11:15 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           IN RE JOHN RICHARD BUMBERA, JR., Petitioner.


                         ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of the petition to resign and
surrender his license to practice law in the State of Hawai#i
filed by attorney John Richard Bumbera, Jr., pursuant to Rule
1.10 of the Rules of the Supreme Court of the State of Hawai#i
(RSCH), and the affidavits submitted in support thereof, we
conclude Petitioner Bumbera has complied with the requirements of
RSCH Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner John Richard Bumbera, attorney number 10373,
from the roll of attorneys of the State of Hawai#i, effective with
the filing of this order.
          DATED:    Honolulu, Hawai#i, December 24, 2018.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson